DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7, 9, 11, 12, and 18 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipoated by Talluri et al. (NPL:A New Page Table for 64-bit Address Spaces), hereinafter referred to as Talluri-NPT64.

Consider Claim 1, 
Talluri-NPT64 teaches a processor comprising: 
a register to store a base address of a first translation table of a plurality of translation tables (Talluri-NPT64, e.g., p186:Fig 3, shows the use of a root pointer to identify the first table.), the plurality of translation tables to map virtual memory to physical memory (Talluri-NPT64, e.g., p186, L. Col, discloses retrieving physical address from VPN (i.e., a virtual address).); 
a translation table walker to look up a first entry in the first translation table, a second entry in a second translation table, a third entry in a third translation table, and a fourth entry in a fourth translation table (Talluri-NPT64, e.g., p184:L. Col, discloses a miss handler to look-up a PTE;p186:L. Col, plural entries in plural tables.), wherein 
the first entry is to include a first physical address of the second translation table, the second entry is to include a second physical address of the third translation table, the third entry is to include a third physical address of the fourth translation table (Talluri-NPT64, e.g., p186:L. Col, intermediate nodes store pointers to the next level.), and the fourth entry is to include a fourth physical address of a page (Talluri-NPT64, e.g., leaf nodes store PTEs;p189:Fig 6, PTE includes a PPN (i.e., physical address).), and 
the fourth entry is also to include controls (Talluri-NPT64, e.g., p189:Fig 6, shows plural controls which may be present in a PTE.), the controls to include a bit to be set to indicate that the fourth entry is one of a group of sixteen adjacent entries (Talluri-NPT64, e.g., p189:Fig 6, superpage mappings include a size control; L. Col, superpages must be aligned in virtual and physical memory and base pages may be 4KB and superpages may be 64KB (i.e., superpage is 16 times the size of a base page.).), wherein the sixteen adjacent entries point to a contiguous address range for which the controls are the same (Talluri-NPT64, e.g., p189:L. Col, superpages must be aligned in virtual and physical memory (i.e., occupy a contiguous address range).); and 
a translation lookaside buffer to cache the fourth entry for the group of sixteen entries (Talluri-NPT64, e.g., p184:L. Col, TLB loads (i.e., caches) a PTE on a miss.).

Consider Claim 7, 
Talluri-NPT64 further teaches wherein the first entry, the second entry, the third entry, and the fourth entry each have a length of 64 bits (Talluri-NPT64, e.g., p186, forward-mapped page tables store PTEs in n-ary trees; p190 §4.2, forward-mapped page tables can store PTEs at intermediate nodes; p185:Fig 1, PTEs have a length of 64 bits.).

Consider Claim 9, 
Talluri-NPT64 further teaches wherein the controls are also to include information about whether the page has been accessed (Talluri-NPT64, e.g., p189:Fig 6, valid bit is considered information about whether a page has been accessed.).

Consider Claim 11, 
Talluri-NPT further teaches wherein the controls are also to include information about cacheability (Talluri-NPT64, e.g., p189, valid bits; p184, TLB loads appropriate PTE into the TLB.  Invalid entries are inappropriate for caching.).

Consider Claim 12, 
Talluri-NPT64 teaches a method comprising: 
looking up, by a translation table walker (Talluri-NPT64, e.g., p184:L. Col, discloses a miss handler to look-up a PTE), a first entry in a first translation table of a plurality of translation tables, the plurality of translation tables to map virtual memory to physical memory, wherein a base address of the first translation table is stored in a register and the first entry includes a first physical address of a second translation table (Talluri-NPT64, e.g., p186:Fig 3, shows plural tables with a first entry determined by a root pointer.  The memory in which the root pointer is stored is considered analogous to the register as claimed.);
looking up, by the translation table walker, a second entry in the second translation table of the plurality of translation tables, wherein the second entry includes a second physical address of a third translation table (Talluri-NPT64, e.g., p186:Fig 3, shows plural table levels wherein an entry in table n points to table n+1.); 
looking up, by the translation table walker, a third entry in the third translation table of the plurality of translation tables, wherein the third entry includes a third physical address of a fourth translation table (Talluri-NPT64, e.g., p186:Fig 3, shows plural table levels wherein an entry in table n points to table n+1.); 
looking up, by the translation table walker, a fourth entry in the fourth translation table of the plurality of translation tables, wherein the fourth entry includes a fourth physical address of a page (Talluri-NPT64, e.g., p186:Fig 3, shows plural table levels wherein a last entry points to a physical address of a page.) and the fourth entry also includes controls (Talluri-NPT64, e.g., p189:Fig 6, shows plural controls which may be present in a PTE.) including a bit to be set to indicate that the fourth entry is one of a group of sixteen adjacent entries (Talluri-NPT64, e.g., p189:Fig 6, superpage mappings include a size control; L. Col, superpages must be aligned in virtual and physical memory and base pages may be 4KB and superpages may be 64KB (i.e., superpage is 16 times the size of a base page.).), wherein the sixteen adjacent entries point to a contiguous address range for which the controls are the same (Talluri-NPT64, e.g., p189:L. Col, superpages must be aligned in virtual and physical memory (i.e., occupy a contiguous address range).); and 
caching, in a translation lookaside buffer, the fourth entry for the group of sixteen entries (Talluri-NPT64, e.g., p184:L. Col, TLB loads (i.e., caches) a PTE on a miss.).

Consider Claim 18, 
Talluri-NPT64 teaches a system comprising: 
a physical memory (Talluri-NPT64, e.g., p186:Fig 3, a physical address is a location of physical memory.); and 
a processor comprising: 
a register to store a base address of a first translation table of a plurality of translation tables (Talluri-NPT64, e.g., p186:Fig 3, shows the use of a root pointer to identify the first table.), the plurality of translation tables to map virtual memory to the physical memory (Talluri-NPT64, e.g., p186, L. Col, discloses retrieving physical address from VPN (i.e., a virtual address).); 
a translation table walker to look up a first entry in the first translation table, a second entry in a second translation table, a third entry in a third translation table, and a fourth entry in a fourth translation table (Talluri-NPT64, e.g., p184:L. Col, discloses a miss handler to look-up a PTE;p186:L. Col, plural entries in plural tables.), wherein 
the first entry is to include a first physical address of the second translation table, the second entry is to include a second physical address of the third translation table, the third entry is to include a third physical address of the fourth translation table (Talluri-NPT64, e.g., p186:L. Col, intermediate nodes store pointers to the next level.), and the fourth entry is to include a fourth physical address of a page (Talluri-NPT64, e.g., leaf nodes store PTEs;p189:Fig 6, PTE includes a PPN (i.e., physical address).), and 
the fourth entry is also to include controls (Talluri-NPT64, e.g., p189:Fig 6, shows plural controls which may be present in a PTE.), the controls to include a bit to be set to indicate that the fourth entry is one of a group of sixteen adjacent entries (Talluri-NPT64, e.g., p189:Fig 6, superpage mappings include a size control; L. Col, superpages must be aligned in virtual and physical memory and base pages may be 4KB and superpages may be 64KB (i.e., superpage is 16 times the size of a base page.).), wherein the sixteen adjacent entries point to a contiguous address range for which the controls are the same (Talluri-NPT64, e.g., p189:L. Col, superpages must be aligned in virtual and physical memory (i.e., occupy a contiguous address range).); and 
a translation lookaside buffer to cache the fourth entry for the group of sixteen entries (Talluri-NPT64, e.g., p184:L. Col, TLB loads (i.e., caches) a PTE on a miss.).

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talluri-NPT64 in view of Sattler, A. (NPL:Intel’s IA-64 and 64-Bit Extentions Technology), hereinafter referred to as SATTLER.

Consider Claim 2, 
Talluri-NPT64 teaches The processor of claim 1, and additionally describes using an input address to select an element of the translation mechanism (Talluri-NPT64, e.g., p186:Fig 3, shows partitioning of address for translation purposes), but fails to expressly describe wherein the first entry in the first translation table is to be selected using bits 47:39 of an input address.  SATTLER describes systems and methods for managing a 64-bit address space and is considered analogous prior art.  SATTLER does describe wherein the first entry in the first translation table is to be selected using bits 47:39 of an input address (SATTLER, e.g., p218, bits 47:39 index into the PML4 table.).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the bit assignment described by SATTLER in the translation scheme of Talluri-NPT64 because it is exceptionally well-known and widely implemented technology (SATTLER, e.g., p218 §13, implemented since the Pentium 4.).

Consider Claim 3, 
Talluri-NPT64 teaches The processor of claim 1, and additionally describes using an input address to select an element of the translation mechanism (Talluri-NPT64, e.g., p186:Fig 3, shows partitioning of address for translation purposes), but fails to expressly describe wherein the second entry in the second translation table is to be selected using bits 38:30 of an input address.  SATTLER describes systems and methods for managing a 64-bit address space and is considered analogous prior art.  SATTLER does describe wherein the second entry in the second translation table is to be selected using bits 38:30 of an input address (SATTLER, e.g., p218, bits 38:30 index into the PDP table.).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the bit assignment described by SATTLER in the translation scheme of Talluri-NPT64 because it is exceptionally well-known and widely implemented technology (SATTLER, e.g., p218 §13, implemented since the Pentium 4.).

Consider Claim 4, 
Talluri-NPT64 teaches The processor of claim 1, and additionally describes using an input address to select an element of the translation mechanism (Talluri-NPT64, e.g., p186:Fig 3, shows partitioning of address for translation purposes), but fails to expressly describe wherein the third entry in the third translation table is to be selected using bits 29:21 of an input address.  SATTLER describes systems and methods for managing a 64-bit address space and is considered analogous prior art.  SATTLER does describe wherein the third entry in the third translation table is to be selected using bits 29:21 of an input address (SATTLER, e.g., p218, bits 29:21 index into the PDE table.).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the bit assignment described by SATTLER in the translation scheme of Talluri-NPT64 because it is exceptionally well-known and widely implemented technology (SATTLER, e.g., p218 §13, implemented since the Pentium 4.).

Consider Claim 5, 
Talluri-NPT64 teaches The processor of claim 1, and additionally describes using an input address to select an element of the translation mechanism (Talluri-NPT64, e.g., p186:Fig 3, shows partitioning of address for translation purposes), but fails to expressly describe wherein the fourth entry in the fourth translation table is to be selected using bits 20:12 of an input address.  SATTLER describes systems and methods for managing a 64-bit address space and is considered analogous prior art.  SATTLER does describe wherein the fourth entry in the fourth translation table is to be selected using bits 20:12 of an input address (SATTLER, e.g., p218, bits 20:12 index into the PTE table.).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the bit assignment described by SATTLER in the translation scheme of Talluri-NPT64 because it is exceptionally well-known and widely implemented technology (SATTLER, e.g., p218 §13, implemented since the Pentium 4.).

Consider Claim 6, 
Talluri-NPT64 teaches The processor of claim 1, and additionally describes using an input address to select an element of the translation mechanism (Talluri-NPT64, e.g., p186:Fig 3, shows partitioning of address for translation purposes), but fails to expressly describe wherein a fifth physical address in the page is to be selected using bits 11:0 of an input address.  SATTLER describes systems and methods for managing a 64-bit address space and is considered analogous prior art.  SATTLER does describe wherein a fifth physical address in the page is to be selected using bits 11:0 of an input address (SATTLER, e.g., p218, bits 0:11 provide byte offset into the physical page.).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the bit assignment described by SATTLER in the translation scheme of Talluri-NPT64 because it is exceptionally well-known and widely implemented technology (SATTLER, e.g., p218 §13, implemented since the Pentium 4.).

Consider Claim 13, 
Talluri-NPT64 teaches The processor of claim 12, and additionally describes using an input address to select an element of the translation mechanism (Talluri-NPT64, e.g., p186:Fig 3, shows partitioning of address for translation purposes), but fails to expressly describe wherein the first entry in the first translation table is to be selected using bits 47:39 of an input address.  SATTLER describes systems and methods for managing a 64-bit address space and is considered analogous prior art.  SATTLER does describe wherein the first entry in the first translation table is to be selected using bits 47:39 of an input address (SATTLER, e.g., p218, bits 47:39 index into the PML4 table.).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the bit assignment described by SATTLER in the translation scheme of Talluri-NPT64 because it is exceptionally well-known and widely implemented technology (SATTLER, e.g., p218 §13, implemented since the Pentium 4.).

Consider Claim 14, 
The system of Talluri-NPT64 and SATTLER, as combined, further teaches wherein the second entry in the second translation table is to be selected using bits 38:30 of an input address (SATTLER, e.g., p218, bits 38:30 index into the PDP table.).  

Consider Claim 15, 
The system of Talluri-NPT64 and SATTLER, as combined, further teaches wherein the third entry in the third translation table is to be selected using bits 29:21 of an input address (SATTLER, e.g., p218, bits 29:21 index into the PDE table.).  

Consider Claim 16, 
The system of Talluri-NPT64 and SATTLER, as combined, further teaches wherein the fourth entry in the fourth translation table is to be selected using bits 20:12 of an input address (SATTLER, e.g., p218, bits 20:12 index into the PTE table.).  

Consider Claim 17, 
The system of Talluri-NPT64 and SATTLER, as combined, further teaches looking up a fifth physical address in the page using bits 11:0 of the input address (SATTLER, e.g., p218, bits 0:11 provide byte offset into the physical page.).





Claims 8, 10, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Talluri-NPT64.

Consider Claim 8, 
Talluri-NPT64 teaches The processor of claim 1, and additionally teaches the presence of attribute bits (Talluri-NPT64, e.g., p189:Fig 6), but fails to expressly describe wherein the controls are also to include information about whether the page is dirty.  The examiner takes official notice of the fact that providing a dirty bit for a memory page is notoriously well-known and common in the art.  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to include a dirty bit as part of the attribute information of Talluri-NPT64 because it provides the common and useful ability to track memory locations that have been updated.

Consider Claim 10, 
Talluri-NPT64 teaches the processor of Claim 1, above, and additionally teaches the use of attributes, but fails to expressly describe  wherein the controls are also to include information about access permissions.  The examiner takes official notice of the fact that access permissions are notoriously well-known and common in the art.   It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the attributes of Talluri-NPT64 to include access permission because it is notoriously well-known and provides the predictable benefit of improving data security.

Consider Claim 19, 
Talluri-NPT64 teaches the system of claim 18, above, but fails to expressly describe wherein the processor is a multicore processor.  The examiner takes official notice of the fact that multicore processors were notoriously well-known in the art at the time of the invention.  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a multicore processor in the system of Talluri-NPT64 because they are ubiquitous in the art and provide the clear benefit of improving performance through concurrent execution of plural threads.

Consider Claim 20, 
Talluri-NPT64 teaches the system of claim 18, above, but fails to expressly describe wherein the system includes a Universal Serial Bus flash memory (not the memory which is the subject of the independent claims, but a recitation that USB Flash Memory has been included in the system).  The examiner takes official notice of the fact that USB Flash Memory was notoriously well-known in the art at the time of the invention.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to include USB Flash Memory in the system of Talluri-NPT64 because it is a well-known and common manner of easily expanding available storage with persistent fast memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137